Citation Nr: 1614298	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1985.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran did not sustain a traumatic brain injury in service, and no residuals of traumatic brain injury have been present during the period of the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of traumatic brain injury have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a May 2009 letter, prior to the initial adjudication of the claim in June 2009.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, VA treatment records, and available private treatment records.  In addition, the Veteran was afforded VA examinations in June 2009, November 2009, and February 2012 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that she has residuals of a traumatic brain injury (TBI) that was incurred when she was hit in the face with a flag pole during active service.  She asserts that she has memory loss related to the incident.  The Veteran is already service-connected for a psychiatric disorder secondary to service-connected recurrent corneal epithelial abrasion of the right eye that was incurred at the time of the same facial injury.  

An October 1984 service treatment record indicates the Veteran was treated for eye and nose trauma that occurred during boot camp when she was hit on the right side of her face.  In a November 1985 report of medical history, the Veteran reported depression, nervous trouble, dizziness, and a head injury but denied loss of memory and periods of unconsciousness.  

In a February 1997 statement, the Veteran recalled that a flag bearer hit the right side of her face with a flag staff during basic training that caused trauma to the eye and nose and resulted in an acquired psychiatric disorder.  The Veteran further testified during a June 1997 hearing in connection with her claim for service connection for eye disability that she fell and suffered a bloody nose after being hit by a flag pole in active service and continued to have blurred vision, nose bleeds, and discomfort on the right side of her face after the injury.

In connection with January 2009 VA treatment record, the Veteran reported memory problems, with "amnesic episodes," that lasted a few seconds to minutes.  She indicated that a 1983 in-service head injury caused loss of consciousness for a few minutes and disorientation for several hours and that she now had recurrent amnesic episodes regarding the event.  The Veteran contended that she had cognitive difficulties since separation from service and that her memory problems began around 1994 and were exacerbated by anxiety.  She underwent neuropsychological testing.  The results were consistent with very mild cognitive symptoms related to emotional symptoms that tended to impact attention, but it was also noted that head trauma involving the left frontal lobe and hypothyroidism were likely to cause difficulties in the area.  

An April 2009 private treatment record provides an impression of a normal MRI of the brain.  

In a June 2009 statement, private counselor N.G. indicated that while treating the Veteran's mental health she noticed the Veteran forgot information and had difficulty with short-term memory.  That same month, a childhood friend of the Veteran recalled that the Veteran developed memory lapses after separation from active service.  The Veteran contended that she lost consciousness for an undetermined amount of time after being struck by the flag pole and experienced memory lapses after separation from service.  An undated private mental state testing report indicates the Veteran correctly answered 27 of 30 questions.

In a June 2009 VA examination, the Veteran reported that an in-service head injury caused visual changes and depressive symptoms due to lack of medical care and that she had difficulty recalling names and became periodically confused and disoriented after separation from active service.  The examiner noted that episodes of confusion were occurring more often, especially when the Veteran was emotionally challenged, and diagnosed subjective memory loss secondary to emotional complications.  The examiner opined that the Veteran's subjective memory loss complaints were related to major depression because the Veteran had a complicated emotional picture, with low self-esteem, defensiveness, and demanding behavior and there were no neurological or imaging findings to support a different etiology. 

In a November 2009 VA examination performed in response to the Veteran's claim for an increased rating for her service-connected psychiatric disorder, the Veteran reported that she lost track of short periods of time and had to be reminded of events in order to remember details.  The examiner found the Veteran neatly groomed, fully oriented, hyperactive, restless, preoccupied with one or two topics and had an overabundance of ideas, with clear speech, hostile attitude, constricted affect, anxious mood, intact attention and judgement, average intelligence, good insight, sleep impairment, panic attacks, suicidal ideation, fair impulse control, and normal remote, recent, and immediate memory although she had some difficulty recalling certain details.  The examiner noted that the Veteran detailed many problems and a multiplicity of symptoms, somatic and mental.  Further, the examiner indicated that although the Veteran referred to being forgetful, she furnished complete details, including names of doctors, dates, and conversation details.  The November 2009 examiner concurred with the June 2009 VA examiner's opinion that the Veteran's symptoms were unrelated to a TBI and noted that an extensive review of the claims file disclosed nothing in the service medical records to support a head trauma, including any notation of a lesion where she reported to have lost consciousness, and that there were no symptoms other than a nose bleed related to the in-service facial injury.

In a February 2012 VA examination report, the examiner reported reviewing the Veteran's claims file and determined that she had no history of TBI or residuals of a TBI caused by the in-service flag-pole injury, noting that the service treatment records did not show that the Veteran lost consciousness or exhibited any symptoms of a TBI.  The examiner noted that the Veteran had symptoms of complaints of mild memory loss, mildly impaired judgment, occasionally inappropriate social interaction, three or more subjective symptoms that mildly interfere with work, and one or more neurobehavioral effects that interfered with work or social interaction, but opined that they were not due to a TBI and referenced the November 2009 VA examination report.  The examiner further found the Veteran was fully oriented and had normal motor activity, visual spatial orientation, and consciousness, and the ability to communication by spoken and written language.
 
After careful review of the evidence of record, the Board finds that the preponderance of the evidence establishes that no residuals of a TBI have been present during the period of this claim.

There is no competent evidence of record that the Veteran has a current diagnosis of a TBI.  The Board notes that the Veteran's STRs indicate she was treated for eye and nose injuries related to being hit by a pole during service but they do not reflect loss of consciousness or other evidence of a TBI.  Moreover, there is no medical evidence showing that TBI or residuals of a TBI have been diagnosed during the period of the claim.  Rather, the claimed residuals were found to be symptoms of her service-connected psychiatric disorder.  As discussed above, the Veteran was not found to have a TBI on the VA examinations provided in response to the claim.  

In addition, it was not until January 2009 when the Veteran reported that the in-service facial injury resulted in loss of consciousness or memory loss.  The Veteran specifically denied periods of unconsciousness and loss of memory in her service records.  When discussing the in-service incident in 1997, the Veteran also did not report any memory problems or loss of consciousness in relation to the eye and nose residuals of the facial injury.  The Board notes that it is responsible for assessing the credibility and weight to be given the evidence.  Here, the Veteran's 2009 statements related to loss of consciousness and memory problems after a facial injury in service are inconsistent with her own reports during service and for many years after service.  Therefore, the preponderance of the evidence establishes that the Veteran did not sustain a TBI in service.

The evidence of a TBI and of a nexus between the claimed residuals of a TBI and service is limited to the Veteran's and other lay statements.  While the Board acknowledges that the Veteran is competent to describe her symptoms, as a layperson, she is not competent to diagnosis a TBI or residuals of a TBI.  Moreover, even conceding that the Veteran's statement that she experienced loss of consciousness after the in-service facial injury, the June 2009 VA examiner reviewed this information and concluded that the Veteran's claimed residuals of TBI were symptoms associated with her service-connected psychiatric disorder.  The June 2009 VA examination report is afforded high probative value because it is based on a review of the Veteran's claims file and appropriate diagnostic testing.     

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for residuals of traumatic brain injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


